DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-15 are currently pending for examination.
	
Response to Arguments / Remarks
Applicant's arguments filed 06/24/2022 have been fully considered.

The indicated allowability of claim 10 remains. However, the indicated allowability of claims 8 and 15 are withdrawn in view of the indefiniteness rejections, the allowability of claims 4-7 and 12-14 are withdrawn in view of the newly discovered references by Geer (Pub. No.: US 2007/0240377 A1) in view of Koyama (Pub. No.: US 2018/0084314 A1) and the allowability of claim 11 is withdrawn in view of the newly discovered references by Geer (Pub. No.: US 2007/0240377 A1) in view of Koyama (Pub. No.: US 2018/0084314 A1) and Strauss (Pub. No.: US 2006/0278083 A1). Rejections based on the newly cited references follow.

Claim Objections
Regarding claim 3, recites the word “axis]” in line 4. Please consider to delete the square bracket.  

Regarding claim 8, recites the words “[by” in line 10 and “[of” in line 18. Please consider to delete the square bracket.  

Regarding claim 10, recites the word “[in” in the second to the last line. Please consider to delete the square bracket.  

 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 8, recites the limitation "the landing component" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 14, recites the limitation "the first thickness" in line 11 and “the second thickness” in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Line 12 recites the limitation “the same or of another housing component”. The limitation is indefinite because it is unclear what “the same” is referring to and the claim includes elements not actually discloses (those encompassed by “another housing component”).

Regarding claim 15, recites the limitation "a third housing component" in line 2 that has already been defined in claim 1. It is unclear whether the limitation is referring to the same of a different housing component. 
Line 4, recites the limitation “a plurality of flexible sling gears”. Claim has already defined “at least one flexible sling gear” in line 7. It is unclear which “plurality of flexible sling gears” within the “at least one flexible sling gear” is limitation referring to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Geer (Pub. No.: US 2007/0240377 A1) in view of Koyama (Pub. No.: US 2018/0084314 A1).

Regarding claim 1, Geer teaches a traffic arrangement (Fig. 1, light assembly 1) comprising:  
a housing which has a first housing component (Fig. 1, foot piece 13) and at least one second housing component (Fig. 1, head 3 and traffic light section 5), 
at least one third housing component arranged between the first housing component and the second housing component (Fig. 1, pole 2 made up of sections 12); 
at least one flexible sling gear connecting the first housing component and the second housing component (Fig. 1, Fig. 5, flexible cable 21. Fig. 1 shows the cable is connected to the foot piece 13 and the head 3); and 
at least one predetermined breaking point which in relation to a local connection region which is provided by the second housing component (Fig. 1, para [0034], “The pole 2 is made up of a plurality of cylindrical pole sections 12 which sections are interconnectable or engagable by means of a complementary neck and collar formations, to erect the pole. Each section thus has a neck and collar formation at one end and an inner blind first bore at the other end to receive a complementary neck.”. The top section 12 of the pole is inserted into the base section 4 of the traffic light section 5. The insertion point is breakable or detachable when a vehicle collides with the light assembly) and to which the flexible sling gear is fastened is located on a side of the traffic monitoring arrangement that faces away from the first housing component (Fig. 1, the flexible cable is fastened to the top 3 of the light assembly which faces away from the base 13).  
Geer teaches an interconnectable traffic light assembly but fails to expressly teach the third housing component having at least one traffic monitoring installation arranged therein.
However, in the same field of traffic light, Koyama teaches a traffic light pole (analogous to the third housing component) having a traffic monitoring sensor installed. See Fig. 5, sensor 100b-3.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Geer’s light assembly with a traffic monitoring sensor installed in the pole to improve safety.

Regarding claim 2, Geer in the combination teaches the traffic monitoring arrangement as claimed in claim 1, wherein a landing region for landing the traffic monitoring arrangement in the ground (fig. 1, the foot piece 13 is for landing the light assembly to the ground), wherein the landing region in relation to the predetermined breaking point is disposed on a side that faces away from the local connection region (Fig. 1 the foot piece is disposed on the oppose side of the breaking point between the top section 12 and the base section 4).  

Regarding claim 3, Geer in the combination teaches the traffic monitoring arrangement as claimed in claim 1, wherein the traffic monitoring arrangement has a landing region for landing the traffic monitoring arrangement in the ground (Fig. 1, the foot piece 13 is for landing the light assembly to the ground); 
 	the first housing component and the second housing component are disposed on a common vertical axis of the traffic monitoring arrangement that ends in the landing region (Fig. 1, the foot piece 13 and the head section 3 are disposed vertically); and the local connection region in the direction of the vertical axis is spaced apart from the landing region by the at least one predetermined breaking point (Fig. 1, the connection point between the top section 12 and the base section 4 is disposed vertically from the foot piece 13).

Regarding claim 4, Geer in the combination teaches the traffic monitoring arrangement as claimed in claim 1, wherein the traffic monitoring arrangement has a landing region for landing the traffic monitoring arrangement in the ground (Fig. 1, the foot piece 13 is for landing the light assembly to the ground), wherein the landing region is provided by a landing component which is configured as a foundation of the traffic monitoring arrangement or a landing component of the housing (Fig. 1, the based plate of the foot piece); the first housing component and the second housing component belong to housing components of the housing that are disposed on top of one another on a common vertical axis of the housing that ends in the landing component (Fig. 1, the foot piece 13 and the head section 3 are disposed vertically), the first housing component in relation to the second housing component being disposed on the side of the second housing component that faces away from the landing component (Fig. 1, the neck of the foot piece 13 is disposed on the side of the head section 3 that faces away from the base plate of the foot piece); the second housing component is fastened directly or indirectly, that is to say so as to be spaced apart from the landing component by at least one intermediate piece, to the landing component (Fig. 1, the head section 3 is indirectly connect to the base plate of the foot piece by the interconnectable section 12); and the local connection region in the direction of the vertical axis is spaced apart from the landing component by the at least one predetermined breaking point (Fig. 1, the connection point between the top section 12 and the base section 4 is disposed vertically way from the foot piece 13. The connection point is breakable or detachable during an accident), wherein the predetermined breaking point is provided by the intermediate piece, or a predetermined breaking region of the second housing component (Fig. 1, the connection point between the top section 12 and the base section 4 is breakable during an accident is the breaking region), said predetermined breaking region being disposed between the local connection region and a fastening region of the second housing component that is fastened to the landing component (Fig. 1, the breaking region at the interconnection point between the top section 12 and the base 4 is located between the top section 12 and the fastening region 15 at the head section 3.).

Regarding claim 5, Geer in the combination teaches the traffic monitoring arrangement as claimed in claim 1, wherein the housing has at least one intermediary housing component which, on a vertical axis of the traffic monitoring arrangement on which the first housing component and the second housing component are also disposed, is disposed between the first housing component and the second housing component, the first housing component being connected to the second housing component by way of said intermediary housing component (Fig. 1 and fig. 5, the foot piece and the head section 3 is connected by the interconnectable sections of the pole 12); and the flexible sling gear in the intermediary housing component or outside the intermediary housing component is at least in portions disposed in an alignment of the intermediary housing component which (Fig. 1 and fig. 5, the cable 21 is housed inside of the interconnectable sections 12), proceeding from the intermediary housing component, extends so as to be perpendicular to the vertical axis (During an accident, the cable bends horizontally as the breaking point between the top section 12 and the base 4).

Regarding claim 6, Geer in the combination teaches the traffic monitoring arrangement as claimed in claim 1, wherein the flexible sling gear has a first connection portion which by way of at least one first connection location is fastened to a first connection region of the first housing component, and at least one second connection portion which by way of at least one second connection location is fastened to the local connection region as the second connection region of the second housing component, wherein the first connection location is configured as a first coupling which is provided by a first coupling portion of the first housing component or by a first coupling component which is made independently of the first housing component and which is, in particular releasably, fastened to the first housing component, and/or the second connection location is configured as a coupling which is provided by a coupling portion of the second housing component or by a coupling component which is made independently of the second housing component and which is, in particular releasably, fastened to the second housing component (Fig. 1, the cable is fastened to the foot piece at one end and the other end is fastened to the head section 3. Para [0037], “The cap securing means 6 includes a bar or rod, which has two threaded ends for receiving threaded nuts 15 thereon”. The threaded nut is considered to be releasable by a plier or wrench).

Regarding claim 7, Geer in the combination teaches the traffic monitoring arrangement as claimed in claim 1, wherein the flexible sling gear has a first connection portion which by way of at least one first connection location is fastened to a first connection region of the first housing component, and at least one second connection portion which by way of at least one second connection location is fastened to the local connection region as the second connection region of the second housing component, wherein of the flexible sling gear at least the first connection portion and the second connection portion are disposed either in the interior space of the housing or outside the housing, wherein the interior space in turn at least in portions is delimited by housing walls of the housing components, the first connection portion is formed by at least one first housing wall portion of the first housing component, and the second connection region s formed by at least one second housing wall portion of the second housing component (Fig. 1, the cable is fastened and housed inside of the foot piece housing and the head section housing).

Regarding claim 9, Geer in the combination teaches the traffic monitoring arrangement as claimed in claim 1, wherein the flexible sling gear has at least one tensile force limiter, or is connected to the first housing component and/or the second housing component by way of at least one tensile force limiter (Fig. 15, the threaded nut 15 limits the tensile / pull force the cable can handle).  

Regarding claim 12, Geer in the combination teaches the traffic monitoring arrangement as claimed in claim 1, wherein the traffic monitoring arrangement has a landing region for landing the traffic monitoring arrangement in the ground (fig. 1, the foot piece 13 is for landing the light assembly to the ground); the first housing component and the second housing component are disposed on a common vertical axis of the traffic monitoring arrangement that ends in the landing region (Fig. 1, the foot piece 13 and the head section 3 are disposed vertically); and at least one first sub-portion of the flexible sling gear that is disposed in a first intermediary housing component which is disposed between the first housing component and the second housing component is disposed outside an alignment, running parallel to the vertical axis, of at least one second sub-portion of the flexible sling gear that is disposed in a second intermediary housing component which is disposed between the first housing component and the second housing component (Fig. 1, the cable 21 are disposed within the middle of the interconnectable sections 12 connecting the foot piece and the head section).

Regarding claim 13, Geer in the combination teaches the traffic monitoring arrangement as claimed in claim 1, but fails to expressly teach wherein a plurality of different first sub-portions of the flexible sling gear that are separated from one another by different second sub-portions of the flexible sling gear that are disposed in the first housing component and the second housing component and/or are fastened to said first housing component and said second housing component, are disposed in one and the same intermediary housing component which is disposed between the first housing component and the second housing component.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Geer’s metal cable with a plurality of metal cables to connect the foot piece with the head section, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 14, Geer in the combination teaches a traffic monitoring arrangement comprising: 
a housing which has a first housing component and at least one second housing component, wherein the first housing component and the second housing component are connected to one another by at least one flexible sling gear, 
at least one predetermined breaking point which in relation to a local connection region which is provided by the second housing component and to which the flexible sling gear is fastened is located on a side of the traffic monitoring arrangement that faces away from the first housing component (See rejection for claim 1. The limitation is broader than the scope of claim 1. Therefore, it is rejected for the same reasons),
wherein the predetermined breaking point is provided by a first wall portion of a housing component (Fig. 1, and Fig. 5, the neck of the section 12 is the breaking point between the top section 12 and the based 4), the first thickness of said first wall portion being less than the second thickness of a second wall portion of the same or of another housing component (Fig. 5, shows the thickness of the neck 20 of the section 12 is less than the thickness of the foot piece 13), wherein the second wall portion in relation to the first wall portion is disposed on a side of the housing that faces away from the local connection region (Fig. 1 and Fig. 5, the foot piece 13 faces away from the connection point between the top section 12 and the base 4).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Geer (Pub. No.: US 2007/0240377 A1) in view of Koyama (Pub. No.: US 2018/0084314 A1) and Strauss (Pub. No.: US 2006/0278083 A1).

Regarding claim 11, Geer in the combination teaches the traffic monitoring arrangement comprising: 
a housing which has a first housing component and at least one second housing component, wherein the first housing component and the second housing component are connected to one another by at least one flexible sling gear, 
at least one predetermined breaking point which in relation to a local connection region which is provided by the second housing component and to which the flexible sling gear is fastened is located on a side of the traffic monitoring arrangement that faces away from the first housing component (See rejection for claim 1. The limitation is broader than the scope of claim 1. Therefore, it is rejected for the same reasons).
Geer teaches a metal cable 21 but fails to expressly teach wherein flexible sling gear is provided by a lashing which has a plurality of elongate fibers that are intertwined by twisting or braiding.
However, in the same field of cable, Strauss teaches flexible braided steel cable 22. See Fig. 3 and para [0019], “In one preferred embodiment, the cable 22 is a braided steel cable, but any elongated flexible tensioning member may be used, including a wire or cable formed from steel, other metals and high tensile strength polymers.”. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Geer’s metal cable with a braided metal cable to improve strength. 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZHEN Y WU/Primary Examiner, Art Unit 2685